DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 14, 16, 22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2019/0173712 A1) in view of Taori et al (US 2013/0051485 A1). 
Consider claims 1, 9, 16 and 24:
	Yamamoto discloses a method for data transmission (see paragraph 0002, where Yamamoto describes data transmission in mobile communication
transmitting, by User Equipment (UE), data to a network device by using a first uplink transmission waveform, the first uplink transmission waveform being a waveform based on Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) technology (see paragraph 0015, where Yamamoto describes that a terminal performs an uplink transmission to an base station using OFDM waveform when the terminal is close to the base station; see paragraph 0009, where Yamamoto describes that the OFDM has a cyclic prefix (CP) inserted; see paragraph 0056, where Yamamoto describes that when a CP is used in OFDM, it is CP-OFDM; see paragraph 0010, where Yamamoto describes that a terminal is a User Equipment (UE)); and
when the UE receives a first indication message transmitted by the network device (see Fig. 7 and paragraphs 0085-0086, where Yamamoto describes that the terminal 200 has a control section 201 which receives information indicating an uplink signal waveform from base station), 
transmitting, by the UE, data to the network device by using a second uplink transmission waveform indicated by the first indication message, the second uplink transmission waveform being a waveform based on Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) technology (see paragraph 0015, where Yamamoto describes that the terminal switches to uplink transmission using DFT-S-OFDM waveform when the terminal is at cell edge; see Fig. 7 and paragraph 0086, where Yamamoto describes that the control section 201 determines a signal waveform configuration for uplink transmission based on the information about the uplink signal waveform indicated by the base station; see paragraph 0090, where Yamamoto describes that DFT-S-OFDM waveform used in uplink may be indicated).
Yamamoto does not specifically disclose: the waveform based on CP-OFDM technology is a default/fallback uplink transmission waveform configured by the UE, and when related configuration information of a system is not received, the UE uses the waveform based on the CP-OFDM technology as the default/fallback uplink transmission waveform for uplink transmission.  
Taori teaches: a waveform based on CP-OFDM technology is a default/fallback uplink transmission waveform configured by a UE (see Fig. 2 and paragraph 0041, step 204, where Taori describes that a mobile station (MS) determines a default uplink OFDM parameter set from multiple OFDM parameter sets; see Fig. 5, paragraphs 0030 and 0066-0067, where Taori describes that each OFDM parameter set includes parameter for cyclic prefix (CP), thus a CP-OFDM), and when related configuration information of a system is not received, the UE uses the waveform based on the CP-OFDM technology as the default/fallback uplink transmission waveform for uplink transmission (see Fig. 2 and paragraph 0043, step 206, where Taori describes that the mobile station communicates with a base station (BS) using the default uplink (UL) OFDM parameter set; see Fig. 2 and paragraphs 0045-0046, step 210, where Taori describes that the mobile station determines if information for an OFDM parameter set change is received from the base station, when no information for an OFDM parameter set change is received from the base station, operations continue with the same OFDM parameter set until a change is required).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the waveform based on CP-OFDM technology is see paragraph 0007).
		Consider claims 7, 14, 22 and 29:  
	Yamamoto in view of Taori discloses the invention of claims 1, 9, 16 and 24 above. Yamamoto discloses: the first indication message is high level signaling or Downlink Control Information (DCI) (see paragraph 0085, where Yamamoto describes that the terminal includes a control section 201 which receives information about an uplink signal waveform from base station via a downlink control information (DCI)). 

Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2019/0173712 A1) in view of Taori et al (US 2013/0051485 A1) and Lin (US 2012/0243505 A1), as applied to claims 2, 10, 17 and 25 above, and further in view of Seo et al (US 2016/0227538 A1).
	Consider claims 3, 11, 18 and 26:  
	Yamamoto in view of Taori and Lin discloses the invention of claims 2, 10, 17 and 25 above. Yamamoto and Lin does not specifically disclose: the default/fallback uplink transmission waveform is set by the UE according to system information of the network device. 
	Seo teaches: a default uplink transmission waveform is set by an UE according to system information of a network device (see paragraph 0214, where Seo describes that a base station configures a default uplink frame for uplink channel transmission of an UE).
before the effective filing date of the claimed invention to include: the default/fallback uplink transmission waveform is set by the UE according to system information of the network device, as taught by Seo to modify the method of Yamamoto in order to aggregate cells using different duplexing modes, as discussed by Seo (see paragraph 0009).

Claims 5, 6, 12, 13, 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2019/0173712 A1) in view of Taori et al (US 2013/0051485 A1), as applied to claims 1, 9, 16 and 24 above, and further in view of Guo et al (US 2016/0359536 A1).
	Consider claims 5, 12, 20 and 27:  
		Yamamoto in view of Taori discloses the invention of claims 1, 9, 16 and 24 above. Yamamoto does not specifically disclose: receiving, by the UE, a second indication message transmitted by the network device, wherein the second indication message is used for indicating a third uplink transmission waveform, and transmitting, by the UE, data to the network device by using the third uplink transmission waveform indicated by the second indication message. 
		 Guo teaches: receiving, by the UE, a second indication message transmitted by the network device (see Fig. 2 and paragraphs 0064-0066, where Guo describes an operation flow of a terminal that receives an access response indication; see paragraph 0009, where Guo describes that the access response indication is sent from the base station), wherein the second indication message is used for indicating a third uplink transmission waveform (see paragraphs 0066-0071, where Guo describes that that access response indication comprises an uplink beam index corresponding to a first uplink access signal; see paragraph 0049, where Guo describes that the uplink beam index is index information to indicate the uplink beam), and transmitting, by the UE, data to the network device by using the third uplink transmission waveform indicated by  the second indication message (see paragraph 0145, where Guo describes that after obtaining the index information from the base station, the terminal may obtain a corresponding uplink beam so that the terminal may send uplink data to the base station). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving, by the UE, a second indication message transmitted by the network device, wherein the second indication message is used for indicating a third uplink transmission waveform, and transmitting, by the UE, data to the network device by using the third uplink transmission waveform indicated by the second indication message, as taught by Guo to modify the method of Yamamoto in order to ensure reliability of data transmission and ensure optimal transmission performance, as discussed by Guo (see paragraph 0004).
	Consider claims 6, 13, 21 and 28:  
	Yamamoto in view of Taori and Guo discloses the invention of claims 5, 12, 20 and 27 above. Yamamoto does not specifically disclose: the third uplink transmission waveform indicated by the second indication message is different from the second uplink transmission waveform indicated by the first indication message.
		Guo teaches: the third uplink transmission waveform indicated by the second indication message is different from the second uplink transmission waveform indicated by the first indication message (see paragraph 0047, where Guo describes that the base station obtains a beam index based on detecting an uplink access signal with optimal uplink access signal quality; see paragraph 0231, where Guo describes that the base station detects the uplink access signals at multiple time positions, and the uplink beams are indexed from 0 to N-1). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the third uplink transmission waveform indicated by the second indication message is different from the second uplink transmission waveform indicated by the first indication message, as taught by Guo to modify the method of Yamamoto in order to ensure reliability of data transmission and ensure optimal transmission performance, as discussed by Guo (see paragraph 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIHONG YU/Primary Examiner, Art Unit 2631